Fourth Court of Appeals
                                        San Antonio, Texas

                                               JUDGMENT
                                            No. 04-15-00069-CV

    TEXAS MUNICIPAL LEAGUE JOINT SELF-INSURANCE FUND, and The Texas
                 Municipal League Intergovernmental Risk Pool,
                                  Appellants

                                                        v.

                       HOUSING AUTHORITY OF THE CITY OF ALICE,
                                      Appellee

                    From the 79th Judicial District Court, Jim Wells County, Texas
                                  Trial Court No. 14-10-53721-CV
                           Honorable David A. Sanchez, Judge Presiding 1

        BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

      In accordance with this court’s opinion of this date, the trial court’s Order Selecting Umpire
is VACATED and this case is DISMISSED.

        We ORDER all costs of this appeal are assessed against appellee, the Housing Authority
of the City of Alice.

        SIGNED October 14, 2015.


                                                         _____________________________
                                                         Luz Elena D. Chapa, Justice




1
 The Honorable David A. Sanchez is the elected judge of the 444th Judicial District Court of Cameron County, Texas.
He presided over this matter as a visiting judge.